     Case 2:14-md-02591-JWL-JPO Document 4544 Filed 12/28/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


 IN RE SYNGENTA AG MIR162 CORN
 LITIGATION                                          Master File No. 2:14-MD-02591-JWL-JPO

 THIS DOCUMENT RELATES TO                            MDL No. 2591
 ALL CASES EXCEPT:

   The Delong Co., Inc. v. Syngenta AG, et
   al., No. 2:17-cv-02614-JWL-JPO

   Heartland Corn Prods. v. Syngenta
   Seeds, LLC, et al., No. 20-cv-2168-JWL-
   JPO


         SETTLEMENT CLASS COUNSEL’S SUR-REPLY IN RESPONSE TO
          JOINT MOTION TO STAY ANY RULING ON THE MOTION FOR
     DISBURSEMENT OF FUNDS FROM THE QUALIFIED SETTLEMENT FUND
               TO PAY EXPENSES AND ATTORNEY FEE AWARDS

       On December 23, 2020, Shields Movants filed a reply brief (ECF No. 4539) citing new

evidence related to the potential partial distribution of attorneys’ fees and expenses. They fail to

even explain how the new evidence is relevant to their motion to stay any order on the Motion for

Partial Disbursement (a motion that was not delayed, but filed mere days after ratifying the Watts

Guerra settlement and in anticipation of final settlement payments being mailed to nearly all

settlement claimants members by the end of the year). Nonetheless, Settlement Class Counsel

submit the following clarification for the record:

       1.      As the Court correctly found in its indicative ruling, the settlement agreement with

Watts Guerra is unambiguous: no law firm that appealed the Court’s fee orders is an “Appellee

Party” to that agreement and only Appellee Parties are responsible for paying the Fee Increase

from their fee awards. See Agr., ECF No. 4485-1 at §1(a)(i)-(ii) & 2. The Awbrey Law Firm

(“Awbrey”) is an appellant as part of the Paul Byrd consortium of appellants. See Response to
     Case 2:14-md-02591-JWL-JPO Document 4544 Filed 12/28/20 Page 2 of 4




Parties on Appeal, ECF No. 4538-1 at 2 (listing Awbrey Law Firm as an appellant). Thus, their

fee award from the Minnesota common benefit pool will not be reduced as a result of the

agreement.

       To begin the process of collecting the necessary information for a disbursement and to

ensure that any distributions made pursuant the Motion for Disbursement of Funds were accurate,

Settlement Class Counsel proactively emailed more than 100 law firms with their anticipated

distribution amounts (clearly disclosing that any distribution was contingent on the outcome of the

pending motion) with a specific request to “advise us of any discrepancies” (ECF No. 4539-1).

The email attached to the reply mistakenly overlooked Awbry’s status as an appellant. See Decl.

of A. Williams, attached as Exhibit 1. But that mistake does not (and could not) alter the terms of

the Watts Guerra settlement or the proposed order approving that agreement.

       Rather than advising Settlement Class Counsel of the mistake, as they requested, Awbry

elected to file a misleading reply brief. But the mistake could have been corrected without Court

involvement. Upon reviewing the reply brief, Settlement Class Counsel immediately sent a

corrective email to Awbrey clarifying that its fee award will not be reduced or impacted in any

way by the Watts Guerra settlement because it is an appellant to the appeals of the fee orders. See

id. Settlement Class Counsel’s desire to ensure the accuracy of the potential distributions was

precisely the purpose behind sending the email in the first place.

       2.      Pursuant to the Motion for Partial Disbursement, if granted, any firm awarded fees

that wants to participate in the partial distribution must execute the agreement to return funds if

necessary (Exhibit A to the Motion for Partial Disbursement). The Motion is clear that all firms

awarded fees from one of the common benefit pools can participate if they comply. See Mot. for

Partial Disbursement, ECF No. 4497 at 5 (“For these reasons, and subject to the approval of the




                                             2
     Case 2:14-md-02591-JWL-JPO Document 4544 Filed 12/28/20 Page 3 of 4




Joint Motion approving the settlement with the Watts Guerra Group, Settlement Class Counsel

request that … the fees be distributed in accordance with its Common Benefit Fee Awards, as

modified by the proposed order approving the settlement with Watts Guerra, reduced pro rata to

account for the $30 million holdback.”). This would include the Shields Movants, even though

they are vigorously opposing their own partial distribution. The continued accusations of “secret”

negotiations and malfeasance are just as meritless as their continuing references to a “Secret Fee

Deal” that was publicly filed with this Court.

       Settlement Class Counsel did not solicit a signed version of Exhibit A from the Shields

Movants at this time based on the reasonable assumption that firms opposing the motion and

opposing any distribution of attorneys’ fees would not preemptively execute such an agreement

until the Court ruled on their objections. Indeed, such an act would constitute waiver of their

objections. If the Court grants the motion or at Shields Movants’ request, Settlement Class

Counsel will, of course, fulfill its obligations to facilitate the partial distribution to all eligible

firms. Indeed, despite their false accusations, Settlement Class Counsel have acted for the benefit

of all firms entitled to fees, including Shields Movants, throughout the pendency of these

proceedings, including in obtaining the settlement for their clients and defending the settlement

and aggregate fee award from which they share on appeal.              They will continue to do so

notwithstanding the inappropriate accusations and tone of Shield Movants’ submissions.


Dated: December 28, 2020

Respectfully Submitted

/s/ Patrick J. Stueve
STUEVE SIEGEL HANSON LLP
Patrick J. Stueve, KS Bar #13847
460 Nichols Road, Suite 200
Kansas City, Missouri 64112



                                              3
    Case 2:14-md-02591-JWL-JPO Document 4544 Filed 12/28/20 Page 4 of 4




Telephone:   (816) 714-7100
Facsimile:   (816) 714-7101
stueve@stuevesiegel.com

CO-LEAD, CLASS, LIAISON AND SETTLEMENT
CLASS COUNSEL FOR PLAINTIFFS

Christopher A. Seeger
SEEGER WEISS LLP
55 Challenger Road
Ridgefield Park, NJ 07660
Telephone:    (212) 584-0700
Facsimile:    (212) 584-0799
cseeger@seegerweiss.com

MEMBER OF PLAINTIFFS’ SETTLEMENT NEGOTIATION
COMMITTEE AND SETTLEMENT CLASS COUNSEL

Daniel E. Gustafson #0202241
GUSTAFSON GLUEK PLLC
Canadian Pacific Plaza - Suite 2600
120 South 6th Street
Minneapolis, MN 55402
Telephone:    (612) 333-8844
Facsimile:    (612) 339-6622
dgustafson@gustafsongluek.com

SETTLEMENT CLASS AND MINNESOTA CLASS COUNSEL FOR PLAINTIFFS




                                      4
